  Case 1:21-mc-01000-KD Document 2 Filed 01/13/21 Page 1 of 1                      PageID #: 6




                       THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA


ORDER REGARDING PROCEDURE                        )   MISC. CIVIL NO. 21-mc-1000-KD
FOR SELECTION, EMPANELMENT AND                   )
SERVICE OF MEMBERS OF THE                        )
GRAND JURY                                       )   GENERAL ORDER NO. 2021-002


         Chapter 10 of this District Court’s Plan for the Qualification and Random Selection of
Grand and Petit Jurors (the “Jury Plan”) provides for the selection and empanelment of grand
juries. Specifically, Section 10.01(a) of the Jury Plan provides that “[i]n accordance with Fed. R.
Cr. P. 6(a), the Court shall order that one or more regular grand juries be drawn at random, and
summoned to Mobile, Alabama to serve throughout the entire district.”

        To facilitate the selection, empanelment and service of members of the grand juries in the
Southern District of Alabama: 1) There shall be three panels of grand jurors; 2) Each panel shall
be available to meet every third month and shall serve a period of eighteen (18) to twenty-four
(24) months; and 3) Six (6) alternate grand jurors shall be selected for each Panel.

       IT IS SO ORDERED, this the 13th day of January 2021.

                                      FOR THE COURT


                                      s/KRISTI K. DUBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF ALABAMA
